DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 03/09/2022. 
Claims 1-20 are pending in this application.
Claims 1, 4-7, 10, 15-18 have been amended in the instant application.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Pattnaik et. al (US20140201747A1) discloses  method and system for real-time monitoring of processes to obtain job data of jobs running on different non-compatible platforms with a Java monitoring agent, then saving, reporting and making the job data available at any time for viewing by a system administrator on a single display monitor. (see abstract).  

	Panagos et. al  (US6601035B1) discloses work flow management system (WFMS) can execute one or more instances of a workflow process. The execution of each workflow process is comprised of the execution of component activities. More particularly, dynamically predicting deadlines of a workflow process, whether a workflow process will escalate and whether it is beneficial to preemptively escalate a workflow process.. (see abstract).  

Movassaghi et. al. (US20060007944A1) provides Configuration versioning and partitioning are provided as methods for managing large configuration for a network element such as a router or switch. In one aspect, a method performed in a network element, the network element comprising a plurality of software components that control operations and features of the network element, wherein operations and features of the network element are defined in part by a configuration, comprises creating and storing one or more configuration partition namespaces each comprising a version identifier and one or more configuration tuples; associating one or more of the configuration partition namespaces in a configuration partition; associating one of the software components and the one or more configuration partition namespaces; and creating and storing information identifying one of the software components, its associated configuration partition namespaces, and the version identifier of each of the configuration partition namespaces.. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 03/09/2022. Dependent claims 2-9 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 10. Dependent claims 11-15 further limits allowed independent claim 10; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 16. Dependent claims 17-20 further limits allowed independent claim 16; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449